                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                                 Case No. 12-cr-45 (SRN)

              Plaintiff,

v.                                                     MEMORANDUM OPINION
                                                           AND ORDER
Sheikh Bilaal Muhammad Arafat,

              Defendant.


Deidre Y. Aanstad, United States Attorney’s Office, 300 South Fourth Street, Suite 600,
Minneapolis, Minnesota 55415, for Plaintiff.

Sheikh Bilaal Muhammad Arafat, FCI Sandstone, P.O. Box 1000, Sandstone, MN 55072,
pro se.


SUSAN RICHARD NELSON, United States District Judge

       Before the Court is Defendant Sheikh Bilaal Muhammad Arafat’s pro se Motion to

Correct Clerical Error in Amended Judgment [Doc. No. 543] (“Def.’s Mot.”), brought

pursuant to Federal Rule of Criminal Procedure 36. Arafat urges this Court to correct

alleged errors in his sentence by vacating two conditions of supervision: that he

“participate in a psychological or psychiatric counseling or treatment program as

approved by the probation officer” and “refrain from excessive alcohol use.” (See Def.’s

Mot. at 4, 6.) Arafat failed to object to these alleged errors at sentencing.

       Federal Rule of Criminal Procedure 26 states: “After giving any notice it considers

appropriate, the court may at any time correct a clerical error in a judgment, order, or

other part of the record, or correct an error in the record arising from oversight or
omission.” Here, Arafat contends that the error involved the conditions of his supervised

release. See Def.’s Mot. at 4; Sentencing Judgment [Doc. No. 484] at 3–4.

       A district court has broad discretion in imposing conditions of supervised release.

See, e.g., United States v. Schostag, 895 F.3d 1025, 1027 (8th Cir. 2018). The conditions

should be reasonably related to the factors listed in 18 U.S.C. § 3553(a), which include

“the nature and circumstances of the offense and the history and characteristics of the

defendant” and whether the defendant needs “educational or vocational training, medical

care, or other correctional treatment.” See 18 U.S.C. § 3553(a)(1) and (2)(D); United

States v. Bender, 566 F.3d 748, 751 (8th Cir. 2009). A district court has “wide latitude in

weighing” these factors, United States v. Wilkins, 909 F.3d 915, 917 (8th Cir. 2018)

(quoting United States v. Farmer, 647 F.3d 1175, 1180 (8th Cir. 2011)), and should base

the conditions on “an individualized inquiry into the facts and circumstances underlying a

case.” See Wilkins, 909 F.3d at 918. However, “even in the absence of individualized

findings a special condition need not be vacated ‘if the basis for the imposed condition

can be discerned from the record.’” United States v. Deatherage, 682 F.3d 755, 758 (8th

Cir. 2012).

       The Court finds that neither of the conditions to which Arafat objects were made

in error. First, Arafat contends that the special condition related to mental health

counseling should be vacated because there was no evidence suggesting such treatment

was needed and because it represents an improper delegation of authority to the probation

officer. (Def.’s Mot. at 4–5.) At the sentencing hearing, the Court did make an

individualized finding that psychological counseling would be beneficial to Arafat. See

                                            2
United States v. Hines, 745 F. App'x 256, 256 (8th Cir. 2018) (“Before imposing mental

health treatment, the court ‘must have reason to believe the defendant needs such

treatment.’”) (citing United States v. Wiedower, 634 F.3d 490, 494 (8th Cir. 2011)); Sent.

Tr. at 32. The Court connected the seriousness and nature of Arafat’s offenses with his

lack of remorse and decision to repeat the same criminal activity that led to his first

prison sentence, and expressed hope that counseling might help him accept responsibility

and “turn [his] life around.” See Sent. Tr. at 31–32. These facts are therefore

distinguishable from United States v. Kent, which Arafat cites as an example of a district

court abusing its discretion in ordering mental health treatment because it was unrelated

to the offense. See United States v. Kent, 209 F.3d 1073, 1077 (8th Cir. 2000) (vacating

this condition where the problematic behavior had “ceased independently” thirteen years

before the hearing); Def.’s Mot. at 3. In addition, unlike in Kent, the presentence report

here did suggest past mental health issues. See Kent, 209 F.3d at 1077 (“Moreover,

neither of the pre-sentence reports for Kent’s criminal convictions suggest any past or

present mental health problems”); PSR ¶¶ 358–61.

      Arafat’s argument that this condition improperly delegates authority to the

probation officer is likewise meritless. This Court exercises its power under the

Constitution by imposing conditions, which a probation officer implements and monitors.

See 18 U.S.C. 3603 (governing the scope of a probation officer’s authority); Kent, 209

F.3d at 1078 (“[T]he imposition of punishment is a judicial function reserved to the

courts under Article III of the United States Constitution.”). Here, the Court requires

Arafat to attend a mental health treatment program, which is simply “approved by the

                                            3
probation officer.” Sent. Judgment at 4. Arafat again cites Kent, which held that the

district court had “improperly delegated a judicial function to Kent’s probation officer

when it allowed the officer to determine whether Kent would undergo counseling.” 209

F.3d at 1079; Def.’s Mot. at 4. However, the Eighth Circuit explicitly limited its holding

in Kent to the facts of that case, where, at sentencing, the district court judge had

explicitly expressed reluctance to interfere with the probation officer’s decisions. Id. at

1075, 1078. The facts here are entirely distinguishable, as this Court did not improperly

delegate its authority to determine the appropriate conditions of release.

       Second, Arafat argues that the standard condition prohibiting “the excessive use of

alcohol” is erroneous because the term “excessive” is too vague and because his

convictions are not alcohol-related. Def.’s Mot. at 5. However, this is a standard

condition of supervised release, related to concerns that emerged in the presentencing

report, in which Arafat self-reported using excessive alcohol. See United States v.

Simons, 614 F.3d 475, 479 (8th Cir. 2010) (citing U.S.S.G. § 5D1.3(c)(7)); PSR ¶¶ 362–

64. The Court emphasizes that this condition is far from a complete ban on consuming

alcohol, and is reasonably related to the factors in 18 U.S.C. 3553(a). 1 Accordingly, the

Court upholds this standard condition.



1
  The Court acknowledges that the Seventh Circuit has modified a condition of release
prohibiting the “excessive use of alcohol” that “adversely affects the defendant’s
employment,” which was subject to a vagueness challenge. See United States v.
Sandidge, 863 F.3d 755, 757 (7th Cir. 2017) (modifying condition so as to prohibit the
excessive use of alcohol that “materially” adversely affects the defendant’s employment).
The Court is unaware of Eighth Circuit authority on this question, and Sandidge is not
controlling on this Court.
                                             4
      THEREFORE, IT IS HEREBY ORDERED THAT:

      1.    Defendant’s Motion to Correct Clerical Error in Amended Judgment [Doc.
            No. 543] is DENIED.




Dated: March 5, 2019                        s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge




                                        5
